                                          Case 3:18-cv-03976-JSC Document 29 Filed 07/26/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANTONIO HUGGINS, et al.,                          Case No. 18-cv-03976-JSC
                                                        Plaintiffs,
                                   8
                                                                                           ORDER TO SHOW CAUSE TO
                                                 v.                                        PLAINTIFF
                                   9

                                  10     KRATOS DEFENSE & SECURITY
                                         SOLUTIONS, INC., et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Antonio Huggins filed this qui tam action under the False Claims Act, 31 U.S.C. §

                                  15   3729-3733. The FCA imposes civil liability on any person who, among other things, “knowingly

                                  16   presents ... a false or fraudulent claim for payment or approval” to the federal government. 31

                                  17   U.S.C. § 3729(a)(1)(A). A private person, called a relator, may bring an FCA action “in the name

                                  18   of the Government,” known as a qui tam action. Id. § 3730(b)(1).

                                  19          On May 11, 2021, Plaintiff’s counsel moved to withdraw from the case, noting that

                                  20   Plaintiff gave knowing and free assent to counsel’s withdrawal. (Dkt. No. 26.) The Court granted

                                  21   the motion. (Dkt. No. 27.) As no new counsel has appeared on Mr. Huggins behalf, Mr. Huggins

                                  22   is currently proceeding without representation by legal cousnel. However, a qui tam action may

                                  23   not be brought by a plaintiff proceeding without being represented by an attorney. See Stoner v.

                                  24   Santa Clara Cnty. Off. of Educ., 502 F.3d 1116, 1126–27 (9th Cir. 2007) (holding that “[b]ecause

                                  25   qui tam relators are not prosecuting only their own case but also representing the United States

                                  26   and binding it to any adverse judgment the relators may obtain,” an unrepresented plaintiff may

                                  27   not prosecute this claim under the False Claims Act).

                                  28          Accordingly, Plaintiff must obtain an attorney to represent him for purposes this
                                           Case 3:18-cv-03976-JSC Document 29 Filed 07/26/21 Page 2 of 2




                                   1   False Claims Act action by August 19, 2021, that is, an attorney must make an appearance

                                   2   on Plaintiff’s behalf by August 19, 2021. If no attorney authorized to practice in this District

                                   3   makes an appearance by that date, the Court may prepare a report and recommendation

                                   4   recommending that a district judge dismiss his complaint. See Hucul v. California, 812 F. App’x

                                   5   626 (9th Cir. 2020) (holding that district court did not abuse its discretion by dismissing plaintiff’s

                                   6   qui tam action after being warned that plaintiff could not pursue qui tam action without an

                                   7   attorney).

                                   8

                                   9          IT IS SO ORDERED.

                                  10   Dated: July 26, 2021

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                     JACQUELINE SCOTT CORLEY
                                  13                                                                 United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
